MARTIN, J.
The only question raised by the appellant is as to the propriety of the nonsuit granted by the trial court. He has cited a great number of authorities relating to the duties and liabilities of a master to his servant, the risks assumed by the servant, and upon the questions of negligence and contributory negligence. There is no uncertainty as to the rules of law established by the cases cited, but the question is as to their applicability to the facts in this case. We have carefully read the evidence and proceedings upon the trial, and fail to find sufficient proof of the defendant’s negligence to entitle the plaintiff to recover under the doctrine of the cases bearing upon that question. That a master owes to his servant the duty of furnishing reasonably safe appliances and machinery, a reasonably suitable and safe place in which to perform his work, and to exercise reasonable care in the selection of his coemployés, is a well-settled principle of the law of negligence. We fail to find in the evidence in this case any omission upon the part of the defendant to discharge any of the duties required by this rule. There is no evidence to show that the appliances, machinery, and the place where the plaintiff was performing his work were not reasonably safe. Neither do we find any evidence that any of the plaintiff’s coemployés were incompetent, nor that the defendant was negligent in their selection. The law also imposes upon a railroad company the duty of making and promulgating rules which, if faithfully observed, will give reasonable protection to its employés. This rule, however, is a reasonable one, and does not impose upon a railroad company the duty of making a specific rule for every particular act that is to be performed by its employés. The failure to adopt rules is not evidence of negligence, unless it appears that the master, in the exercise of reasonable care, should have foreseen and anticipated the necessity therefor. It was not suggested at the trial nor here what particular rule the defendant should have adopted. In this case there was no evidence that any rule relating to the work in which the plaintiff *741was engaged had been adopted by other companies engaged in business of a similar character, or by experts or other witnesses to show that any rule was necessary or practicable in such a case. Nor was the evidence such as to make the necessity and propriety of making and promulgating any rule so obvious as to render the question one of common experience and knowledge. Under similar circumstances, it was held by this court in Doing v. Railroad Co., 73 Hun, 270, 26 N. Y. Supp. 405, that the evidence was not sufficient to justify the court in submitting to the jury the question of the defendant’s negligence upon that ground. The same doctrine is held in Berrigan v. Railroad Co., 131 N. Y. 582, 30 N. E. 57, and Morgan v. Iron Co., 133 N. Y. 666, 31 N. E. 234.
Judgment and order affirmed, with costs. All concur.